

115 HRES 470 IH: Recognizing that international education and exchange programs further national security and foreign policy priorities, enhance economic competitiveness, and promote mutual understanding and cooperation among nations.
U.S. House of Representatives
2017-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 470IN THE HOUSE OF REPRESENTATIVESJuly 24, 2017Mr. Himes (for himself, Mr. Pearce, Mr. Bishop of Utah, Mr. Evans, Mr. Grijalva, Ms. Jenkins of Kansas, Mr. Keating, Mr. Smith of Washington, Mr. Welch, and Mr. Donovan) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing that international education and exchange programs further national security and
			 foreign policy priorities, enhance economic competitiveness, and promote
			 mutual understanding and cooperation among nations.
	
 Whereas hundreds of thousands of secondary and higher education students study overseas each year, coming from congressional districts across all fifty States;
 Whereas according to the Department of State, more than one million international students and other international education and exchange participants annually help create mutual understanding by living, studying, and working in local communities throughout the United States;
 Whereas international education and exchange programs serve an effective and proven diplomatic function with countries key to foreign policy and national security priorities, encouraging goodwill toward the United States;
 Whereas promoting the United States as a destination for international students and professionals, while also encouraging students and professionals to gain international experience abroad, are wise investments in our country’s economic competitiveness;
 Whereas it is imperative that students understand how to interact with their colleagues from around the world and operate in multicultural environments;
 Whereas it is important to diversify the pool of citizens participating in international study and exchange experiences;
 Whereas students and other young people are the world’s future leaders and innovators; Whereas there are multitudes of privately organized and funded exchange programs, while many others are funded by the Government;
 Whereas international education and exchange programs exist at multiple levels—high school, college, graduate, educator, citizen, cultural, and sport programs;
 Whereas international students consistently have a positive impact on the economy and job creation in every State and congressional district, according to economic analysis by NAFSA: Association of International Educators using international student enrollment data by the Institute of International Education in partnership with the Department of State and tuition data from the Department of Education. This analysis shows that international students studying at United States colleges and universities contributed $32.8 billion to the economy and supported more than 400,000 jobs during the 2015–16 academic year. This represents a 7.2-percent increase in job support and creation, and a 7-percent increase in dollars contributed to the economy from the previous academic year;
 Whereas their exchange experiences enable international visitors to become informal ambassadors both for their home countries while they are in the United States and for the United States when they return home, sharing an appreciation for common values, counteracting stereotypes, and enhancing respect for cultural differences;
 Whereas research indicates that the United States needs to encourage more students to graduate with expertise in foreign languages, cultures, and politics to fill the demands of business, government, and universities;
 Whereas international education and exchange programs are a singularly effective way for American students to develop foreign language capability and cultural awareness, skills that employers seek in order to remain globally competitive; and
 Whereas international education and exchange programs shape the views and opinions of participants, many of whom are, or will become, leaders in their communities, both in the United States and abroad: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes that international education and exchange programs enhance national security, significantly further United States foreign policy goals and economic competitiveness, and promote mutual understanding and cooperation among nations;
 (2)encourages international education and exchange programs to ensure that the United States maintains a broad international knowledge base;
 (3)supports international education and exchange programs as a means to strengthen foreign language skills and foster a better understanding of the world by United States citizens, especially youth;
 (4)commends the American and international education and exchange participants, volunteers, educators, program alumni, host families, high schools, institutions of higher education, and host communities for their involvement in such programs; and
 (5)celebrates the integral role international education and exchange programs play for the United States and its people.
			